Case 4:18-cv-00581-ALM-KPJ Document 5 Filed 10/09/18 Page 1 of 5 PageID #: 30



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

 SNYDERS HEART VAVLE, LLC,                             §
                                                       §
                          Plaintiff,                   §   CIVIL ACTION No. 4:18CV581
                                                       §
 v.                                                    §
                                                       §
 UNITED STATES PATENT AND                              §   JUDGE AMOS L. MAZZANT, III
 TRADEMARK OFFICE,                                     §   MAGISTRATE KIMBERLY JOHNSON
                                                       §
                          Defendant.                   §

                            DEFENDANT’S ORIGINAL ANSWER
                              AND AFFIRMATIVE DEFENSES

        Defendant, Andrei Iancu, Under Secretary of Commerce for Intellectual Property

and Director of the United States Patent and Trademark Office (hereinafter, “Defendant”

or “USPTO”) by and through undersigned counsel, respectfully submits the following for

its Answers Plaintiff’s Complaint.

        The Defendant denies each and every allegation in the complaint except as may be

expressly and specifically admitted. Defendant responds to the separately numbered

paragraphs and prayer for relief in the complaint as follows:

                                          FIRST DEFENSE

        Plaintiff failed to properly serve the United States Patent and Trademark Office,

the proper party in this matter.

                                        SECOND DEFENSE

        Plaintiff brought this action against an improper party. See supra note 1.




Defendant’s Original Answer and Affirmative Defenses                                    Page 1
Case 4:18-cv-00581-ALM-KPJ Document 5 Filed 10/09/18 Page 2 of 5 PageID #: 31



                                          THIRD DEFENSE

        The Agency responded to Plaintiff’s FOIA request and provided responsive

documents on September 28, 2018.

                                      SPECIFIC RESPONSES

    Defendant responds to the numbered paragraphs of the Complaint as follows:

        1.      Upon information and belief, Admit.

        2.      Admit.

        3.      This paragraph contains a description of the underlying action, to which no

                reply is required. To the extent a response is deemed required, admit that

                this is an action under the Freedom of Information Act (“FOIA”), to order

                the production of Agency records requested on behalf of plaintiff,

                concerning certain pending inter partes review proceedings.

        4.      Upon information and belief, Admit.

        5.      Upon information and belief, Admit.

        6.      Admit.

        7.      Admit that by letter dated May 4, 2018, Christopher Pinckney from

                Antonelli, Harrington & Thompson LLP requested the following

                information: Documents sufficient to show who was involved in decisions

                regarding institution of IPR2018-00105, IPR2018-00106, IPR2018-00107,

                and IPR2018-00109; Documents regarding recusal of Director Andrei

                Iancu in IPR2018-00105, IPR2018-00106, IPR2018-00107, or IPR2018-

                00109; Documents regarding involvement of Director Andrei Iancu in


Defendant’s Original Answer and Affirmative Defenses                                    Page 2
Case 4:18-cv-00581-ALM-KPJ Document 5 Filed 10/09/18 Page 3 of 5 PageID #: 32



                IPR2018-00105, IPR2018-00106, IPR2018-00107, or IPR2018-00109; and

                Documents regarding who replaced Director Andrei Iancu in decisions

                regarding institution of IPR2018-00106, IPR2018-00107, or IPR2018-

                00109.

        8.      Admit.

        9.      Admit.

        10.     Admit.

        11.     Admit.

        12.     Admit.

        13.     Admit.

        14.     Admit.

        15.     Deny.

        16.     Deny.

        17.     Deny.

        18.     Deny.

        19.     Deny.

        20.     Admit.

        Pursuant to Rule 8(b) of the Federal Rules of Civil Procedure, Defendant asserts a

general denial as to those allegations contained in the Complaint that are not specifically

admitted herein.

        The remainder of the Complaint sets forth Plaintiff’s jury demand and prayer for

relief to which no response is required. To the extent a response is deemed required,


Defendant’s Original Answer and Affirmative Defenses                                    Page 3
Case 4:18-cv-00581-ALM-KPJ Document 5 Filed 10/09/18 Page 4 of 5 PageID #: 33



Defendant denies that Plaintiff is entitled to trial by jury, the specific relief for which

Plaintiff prays, or to any other relief as to Defendant.

                         AFFIRMATIVE AND OTHER DEFENSES

        1.      Defendant is exercising due diligence in responding to Mr. Pinckney’s

FOIA request.

        2.      Defendant has run into exceptional circumstances regarding the processing

of Mr. Pinkney’s FOIA request.

        3.      Defendant reserves the right to raise any affirmative defense – including,

but not limited to, those identified by Federal Rule 8(c) – supported by the record.

        WHEREFORE, having fully answered, Defendant respectfully requests that the

Complaint be dismissed with prejudice, and that this Court award Defendant such other

and further relief as the Court may deem just and proper.

                                                  Respectfully submitted,

                                                  JOSEPH D. BROWN
                                                  UNITED STATES ATTORNEY

                                                  /s/ Andrea L. Parker_________
                                                  ANDREA L. PARKER
                                                  Assistant United States Attorney
                                                  Texas Bar No. 00790851
                                                  350 Magnolia Avenue, Suite 150
                                                  Beaumont, Texas 77701-2237
                                                  Tel: (409) 839-2538
                                                  Fax: (409) 839-2643
                                                  Email: andrea.parker@usdoj.gov




Defendant’s Original Answer and Affirmative Defenses                                      Page 4
Case 4:18-cv-00581-ALM-KPJ Document 5 Filed 10/09/18 Page 5 of 5 PageID #: 34



                                  CERTIFICATE OF SERVICE

        I hereby certify that on October 9, 2018, a true and correct copy of the foregoing

document was filed electronically with the court and has been sent to counsel of record

via the court’s electronic filing system.

                                                       /s/ Andrea L. Parker_________
                                                       ANDREA L. PARKER
                                                       Assistant United States Attorney




Defendant’s Original Answer and Affirmative Defenses                                      Page 5
